PITTMAN, Judge,
dissenting.
Although I agree with the main opinion that the summary judgment may not properly be affirmed on the limitations ground cited by the trial court upon which BASF relied in its summary-judgment motion and in its brief to this court, I cannot agree that a genuine issue of fact exists as to BASF’s having breached an assumed contractual duty in this case. Not only is there evidence that CHP, not BASF, had paramount decision-making authority as to application of the polyurethane material, but technical data sheets in the possession of CHP regarding the polyurethane material also include the following express disclaimer provision: “User [ie., CHP] shall determine the suitability of the products for the intended use and assume all risks and liability in connection therewith.” On that basis, I respectfully dissent from the reversal and remandment.